418 F.2d 501
UNITED STATES of America, Appellee,v.Raymond FRANK, Appellant.
No. 225.
Docket 31137.
United States Court of Appeals Second Circuit.
Argued October 31, 1969.
Decided December 17, 1969.

Appeal from a judgment of the United States District Court for the Southern District of New York, Lloyd F. MacMahon, Judge.
Raymond Frank appeals from a judgment of conviction rendered after a trial without a jury for violating 26 U.S.C. Sections 4705(a) and 7237(b) in that he sold cocaine hydrochloride not in pursuance of a written order form of the purchaser.
Peter L. Truebner, Asst. U. S. Atty., New York City (Gary P. Naftalis, Asst. U. S. Atty., and Robert M. Morgenthau, U. S. Atty. for Southern District of New York, New York City, on the brief), for appellee.
Phylis Skloot Bamberger, New York City (Milton Adler, New York City, on the brief), for appellant.
Before MEDINA, MOORE and FEINBERG, Circuit Judges.
PER CURIAM:


1
The Supreme Court having affirmed the decision of this Court in United States v. Minor, 398 F.2d 511 (1968) (opinion by Judge Kaufman), involving the precise legal issues arising out of the application of 26 U.S.C. Section 4705 (a) and the Regulations promulgated thereunder, Minor v. United States, 396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 283 (U. S. December 8, 1969), the judgment appealed from is affirmed.